ACCEPTED
                                                                                          12-15-00151-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     8/24/2015 9:59:47 PM
                                                                                            CATHY LUSK
                                                                                                   CLERK

                                    NO. 12-15-00151
ROLAND ODON                                 § IN THE 12TH COURT OF APPEALS
                                            §                       FILED IN
V.                                                           12th COURT
                                            § TYLER DIVISION TYLER, TEXAS OF APPEALS

                                            §                8/24/2015 9:59:47 PM
STATE OF TEXAS                              § STATE OF TEXAS CATHY S. LUSK
                                                                         Clerk
          APPELLANT'S REQUEST FOR EXTENSION TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Appellant before this Court, and Defendant in the Trial Court
in Cause Number before the 2nd Judicial District Court, Cherokee County, Texas,
and files this his Motion for Extension to File Brief, pursuant to Rules 10.5(b) and
38.6 (d) of the Texas Rules of Appellate Procedure, and for same would show unto
the Court as follows, to-wit:
                                           I.
First Motion:
      This is Appellant first motion for extension of the deadline for the filing of
Appellant’s Brief.
                                          II.
Original Brief Deadline:
      Appellant’s Brief was due to be filed on or before August 14, 2015.
                                          III.
12th Court Pronouncement of 08-24-15 Deadline:
      Under cover date about ten days ago, the 12th Court of Appeals advised
appellate counsel that Appellant’s brief was overdue and that a motion for extension
and/or concomitantly file brief and motion for extension was required.




                                1
                                         IV.
Grounds for Extension:
      Counsel would shoe that he is a solo practicioner with limited staff, and has
recently deal this health issues of his wife and mother. These events, along with the
ordinary case load of civil and criminal cases Counsel deals with, has delayed
Counsel’s completion of the Appellant’s Brief.
                                          V.
Insufficient Time to Complete Brief:
      Counsel would show that based upon the above and forgoing, that he has had
insufficient time within which to complete the Brief.
                                         VI.
Requested Relief:
      Counsel requests that the deadline for filing Appellant’s Brief be extended to
August 25, 2015. The subject request for extension is not sought for delay, but only
that justice may be done.
                                         VII.
Conference:
      Counsel would show that he conferred with opposing counsel and this Request
is presented as UNOPPOSED.
                                        VIII.
Word Count Certificate:
      Counsel certifies that WORD format character count is 434.
      WHEREFORE, PREMISES CONSIDERED, Counsel requests that this
Notice be filed among the papers in this matter.




                             2
      WHEREFORE, PREMISES CONSIDERED, counsel requests that this
Motion be granted.


                                               Respectfully submitted,
                                                Sten M.              Digitally signed by Sten M. Langsjoen
                                                                     DN: cn=Sten M. Langsjoen, o, ou,

                                                Langsjoen
                                                                     email=sten@langsjoenlaw.com, c=US
                                                                     Date: 2015.08.24 21:43:01 -05'00'

                                               _______________________________
                                               STEN M. LANGSJOEN
                                               Attorney for Appellant
                                               P.O. Box 539
                                               Tyler, Texas 75710
                                               Telephone: (903) 531-0171
                                               Telefax: (903) 531-0187
                                               TBA # 11922800

                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was delivered by certified
mail, return receipt requested, and/or by "fax" transmission and/or by hand-delivery
to District Attorney, Cherokee County, Texas, on this 24th day of August, 2015.

                                                Sten M.            Digitally signed by Sten M. Langsjoen
                                                                   DN: cn=Sten M. Langsjoen, o, ou,

                                                Langsjoen
                                                                   email=sten@langsjoenlaw.com, c=US
                                                                   Date: 2015.08.24 21:43:34 -05'00'

                                               ____________________________
                                               STEN M. LANGSJOEN




                              3